Citation Nr: 0722950	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In October 2004, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.

In August 2006, the Board remanded the matter for additional 
evidentiary development.

In May 2007, the veteran submitted a treatment record from 
Lockbourne Air Force Base dated in March 1956 and an article 
concerning veteran's compensation for residuals from sexually 
transmitted diseases.  He indicated that during his period of 
service he was involved with the women who were brought to 
the service club.  This matter is referred to the RO for any 
appropriate action.


FINDING OF FACT

Varicose veins are not shown in service or for many years 
thereafter, and the most probative evidence of record 
indicates that the veteran's current varicose veins are not 
causally related to his active service, or any incident 
therein.


CONCLUSION OF LAW

Varicose veins were not incurred during active service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2002 and September 2006 letters, with 
respect to the claim of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2002 and September 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains January 2003, June 2004, October 2004, December 
2005, and January 2006 supplemental statements of the case 
following the October 2002 letter.  Additionally, the record 
contains a March 2007 supplemental statement of the case 
following the September 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2004 and September 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private medical records from Charles D. 
Mitchell, M.D., Medical Center Orthopedic Surgeons, and 
Trinity Mother Frances Health System; and a VA examination 
report dated in October 2006.  Notably, the veteran submitted 
in March 2007 that he had no additional information to 
submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for 
varicose veins.  He recounts that his varicose veins are 
directly related to his period of service, specifically the 
training, daily guard duty, and excessive walking.  Upon 
review of the medical evidence of record, the Board finds 
that service connection is not warranted for varicose veins.

The Board recognizes that not all of the veteran's service 
medical records have been associated with the claims file.  
The service department reported that the veteran's records 
may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  As 
such, the Board has a heightened duty to explain its findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Although not all of the veteran's service medical records are 
available for review, it is noted that there is no post-
service medical evidence of varicose veins for many years 
after the veteran's discharge from service.  The earliest 
medical evidence of record of a diagnosis of varicose veins 
is from July 1998, nearly forty years after his discharge 
from service.  Notwithstanding the lack of post-service 
medical evidence of varicose veins, the veteran was provided 
a VA examination in order to determine whether there was a 
nexus to service due VA's heightened duty.  In October 2006, 
a VA examiner acknowledged the veteran's allegation that he 
had undergone surgery for his varicose veins within a year 
from his discharge; however, the examiner noted that 
treatment records from 1980 to 1990 were absent any 
indication of varicose veins.  Additionally, he opined that 
if the veteran had undergone surgery for his varicose veins 
within a year from his discharge from service, his varicose 
veins would have existed prior to his entry into service.  
Physical examination demonstrated large varicose veins on the 
right lower extremity and faint small veins on the left lower 
extremity.  The examiner concluded that the veteran's 
varicose veins were less likely than not related to his 
period of service.  

The Board acknowledges the June 2000 statement from a private 
physician, Charles D. Mitchell, M.D., opining that the 
veteran's severe varicosities could be related to his period 
of service, due to prolonged standing and walking; however, 
his opinion was based solely on the veteran's history.  Dr. 
Mitchell specifically indicated that he had not reviewed any 
of the veteran's records, and a review of his 1978 records 
contained no indication of complaints, treatment, or a 
diagnosis for varicose veins.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

As varicose veins were not shown in service or for many years 
thereafter, and because the probative evidence of record 
indicates that such disability is not causally related to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for varicose veins.  In conclusion, 
service connection is not warranted varicose veins.


ORDER

Entitlement to service connection for varicose veins is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


